Citation Nr: 1737419	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  11-24 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder and depressive disorder, including as secondary to other service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1979 to January 1985 and from January 2003 to March 2004.  He also served in the United States Army Reserve with various periods of active duty for training and inactive duty for training.

This matter comes before the Board of Veteran's Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado.  

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in April 2017.  The transcript is of record.


FINDING OF FACT

The Veteran's depressive disorder with anxious features was proximately due to the combination of several of the Veteran's service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for depressive disorder with anxious features have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran was afforded a VA examination most recently in January 2017.  The examiner diagnosed unspecified depressive disorder with anxious features.  The examiner opined that the depression was not directly related to military service, and that the Veteran's depression onset in the 2008 to 2010 time period.  The examiner did not provide an opinion as to what he believed caused the depression; only that it was not military service.  

The Veteran testified in April 2017 that his physical problems caused his depression.  The Veteran recalled that his doctor had told him the same thing.

The Veteran's VAMC psychiatric providers (treating therapist and psychiatrist) provided an opinion in April 2017.  They stated that the Veteran had been seen since September 2008 when he was diagnosed with "depression secondary to chronic pain."  The providers noted that the Veteran was service connected for "degenerative arthritis of the spine, bursitis, migraines, paralysis of the middle radicular nerves, impairment of the ankle, a pinched nerve in his neck, and synovitis" all of which "cause him generalized and localized pain."  According to the providers "[a]s the pain increases, so does the depression that is caused by chronic pain."  The providers concluded that "it is at least as likely as not, that [the Veteran's] current depression had its earliest manifestations while on active duty experiencing constant and chronic pain."  

The record indicates that the Veteran is currently service connected for C7 radiculopathy associated with cervical spine degenerative disc and joint disease (30 percent); residuals of injury to lumbosacral spine (20 percent); cervical spine degenerative disc and joint disease (20 percent); left arm tendinitis and tendinosis (10 percent); left elbow bursitis (10 percent); right ankle sprain (10 percent); right knee strain and synovitis (10 percent); left elbow epicondylitis (10 percent flexion and 10 percent extension); headaches (non-compensable); tinnitus (10 percent); right ear hearing loss (non-compensable); renal calculus (non-compensable); and right epididymal head cyst (non-compensable).  Most of these disorders cause pain of one form or another and are rated accordingly.

The weight of the evidence supports a finding that the Veteran's diagnosed depressive disorder is proximately due to pain from his collection of service-connected disabilities.  The Veteran has been diagnosed with depression, among other things, since he was first by VA in 2008.  Moreover his earliest VA psychiatric records linked his depression to pain.  For example, his September 2008 initial evaluation listed a chief complaint of "depression and pain in his joints."  The Veteran stated as part of that evaluation that "when he has terrible pain, he sometimes wishes he was dead."  

Nexus between depression and the Veteran's service-connected disabilities is further supported by the April 2017 nexus opinion.  The opinion identified the Veteran's painful service-connected disabilities and opined that the chronic pain from these disabilities caused the depression.  The ultimate conclusion was a bit muddled as it was not established that the Veteran had more than acute or temporary depression between service and 2008, but the opinion that the Veteran's pain resulted in his current depression is clear.

The VA examinations did not address secondary service connection or provide an alternative etiology of the depression.  Accordingly they do not weigh against secondary service connection.  The Veteran had other non-service-connected painful disabilities, but these do not preclude depression from being proximately due to the service-connected conditions.  Indeed the vast majority of the Veteran's painful joints referred to in the September 2008 initial examination were service-connected.  Between the VAMC treatment records and the April 2017 opinion letter, the weight of the evidence is for the Veteran.  Service connection secondary to painful serve-connected disabilities should be granted.


ORDER

Entitlement to service connection for depressive disorder with anxious features secondary to the Veteran's other painful service-connected disabilities is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


